Order entered April 22, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00010-CR
                              No. 05-21-00014-CR

                  NICHOLAS DAVID CHAMBERS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 296-80112-2018 & 296-80114-2018

                                    ORDER

      The reporter’s record, requested on January 11 and due on January 30, 2021,

has not been filed. We notified court reporter Janet Dugger on February 3, 2021,

directing her to file the reporter’s record by March 5, 2021. When she did not do

so, we then ordered Ms. Dugger to file the reporter’s record by April 5, 2021. To

date, she has not filed the reporter’s record or responded to the Court’s

communications.
      We ORDER Janet Dugger to file the reporter’s record by May 3, 2021. We

caution Ms. Dugger that the failure to do so will result in the Court taking

whatever actions it deems appropriate to ensure these appeals proceed in a more

timely fashion, which may include ordering Ms. Dugger not sit until the reporter’s

record in these appeals is filed.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr. Presiding Judge, 296th Judicial District Court; to court reporter Janet

Dugger, 296th Judicial District Court; and to counsel for all parties.



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE